DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 11, and 12 were amended.
Claims 1 was cancelled.
Claim 13 was added.
Claims 2-13 are pending in this Office Action.


Response to Amendment
The double patenting rejections remain outstanding.
Applicants’ amendments and arguments with respect to claims 2-12 and new claim 13 filed on 16 July 2021 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-13 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,037,325. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Claims 2-13 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,558,700. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Craine et al. (U.S. 8,388,446) and further in view of van Os et al. (U.S. 8,734,255).
Craine was cited on the IDS filed 29 April 2020.

With respect to claim 2, Craine teaches a system comprising: circuitry configured to (Craine, Fig. 7; col. 13, line 66 – col. 14, line 5 and col. 15, lines 10-14) for each (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) of a plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), store relational information indicating a relationship between (Craine, Fig. 1, elements 101 and 160; col. 3, line 59 – col. 4, line 29) a plurality of users (Craine, col. 10, lines 4-15), each identified by a user identifier (Craine, col. 10, lines 4-15); in response to (Craine, col. 6, lines 5-22) a request by a first user (Craine, Fig. 2, element 210; col. 5, line 50 – col. 6, line 4) of the plurality of users (Craine, col. 10, lines 4-15) from a first application program (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) of the plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), extract (Craine, col. 6, line 31 – col. 7, line 55), for each of the plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13) and each of the plurality of users, one or more user identifiers of one or more users (Craine, col. 10, lines 4-15), in which the relationship between (Craine, col. 4, lines 40-44) the user (Craine, col. 7, line 1) and the first user (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) meets a predetermined condition based on the relational information (Craine, col. 6, line 31 – col. 7, line 55); output the extracted one or more user identifiers (Craine, col. 6, line 31 – col. 7, line 55) to the first application program (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4); and cause information corresponding to the extracted one or more user identifiers to be displayed on a client terminal of the first user (Craine, col. 7, line 57 – col. 8, line 11), wherein the information is displayed such that (Craine, Fig. 1, elements 101 and 160; col. 3, line 59 – col. 4, line 29) one or more application programs of the plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), in which the relationship between the user (Craine, col. 7, line 1) corresponding to the user identifier (Craine, col. 10, lines 4-15) and the first user (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, 
Craine does not explicitly teach the information is displayed, along with an indication of the relationship between the user corresponding to the user identifier and the first users, in a descending order of a number of the one or more application programs. 
However, van Os teaches the information is displayed (van Os, Fig. 18B; col. 19, lines 23-32), along with an indication of the relationship between (van Os, Fig. 10; col. 14, lines 22-39) the user (van Os, col. 14, lines 13-16) corresponding to the user identifier (van Os, col. 14, lines 16-18) and the first users (van Os, Fig. 10; col. 14, lines 22-39 and col. 17, line 67 – col. 18, line 6), in a descending order of a number of the one or more application programs (van Os, Fig. 18B; col. 19, lines 23-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craine in view of van Os in order to enable the information is displayed, along with an indication of the relationship between the user corresponding to the user identifier and the first users, in a descending order of a number of the one or more application programs. One would be motivated to do so in order to enable devices to network with each other for a multi-player gaming experience that allows the sharing of a game and accomplishments between players (van Os, col. 1, lines 46-55).	

With respect to claim 3, the combination of Craine and van Os teaches the invention described in claim 2, including the system wherein the circuitry is configured to cause the information corresponding to each of the extracted one or more user identifiers (Craine, col. 10, lines 4-15) to be displayed such that the information is displayed in association with the one or more application programs (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) of the plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), in which the relationship between 
The combination of references is made under the same rationale as claim 2 above.

With respect to claim 4, the combination of Craine and van Os teaches the invention described in claim 2, including the system wherein the circuitry is configured to extract at least one user identifier (Craine, col. 6, line 31 – col. 7, line 55) by executing an application program interface (API) program of the plurality of application programs (Craine, col. 15, lines 30-42).
The combination of references is made under the same rationale as claim 2 above.

With respect to claim 5, the combination of Craine and van Os teaches the invention described in claim 2, including the system wherein the relational information includes relationship value information (Craine, col. 6, lines 31-44).
The combination of references is made under the same rationale as claim 2 above.

With respect to claim 8, the combination of Craine and van Os teaches the invention described in claim 2, including the system wherein the system is a plurality of servers connected via a network (Craine, Fig. 5, elements 522; col. 11, lines 13-41).
The combination of references is made under the same rationale as claim 2 above.

With respect to claim 9, the combination of Craine and van Os teaches the invention described in claim 2, including the system wherein the relational information includes information indicating friend 
The combination of references is made under the same rationale as claim 2 above.

With respect to claim 10, the combination of Craine and van Os teaches the invention described in claim 2, including the system wherein the circuitry is configured to transmit (Craine, col. 6, line 66 – col. 7, line 5), to a client terminal (Craine, Fig. 5, element 530; col. 11, lines 32-38) of a second user (Craine, col. 7, line 1) corresponding to one of the extracted one or more user identifiers (Craine, col. 6, line 31 – col. 7, line 55), an invitation to establish a relationship between (Craine, Fig. 1, elements 101 and 160; col. 3, line 59 – col. 4, line 29) the first user (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) and the second user (Craine, col. 7, line 1) in the first application program (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4).
The combination of references is made under the same rationale as claim 2 above.

With respect to claim 11, Craine teaches a method performed by a system, the method comprising: for each (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) of a plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), storing relational information indicating a relationship between (Craine, Fig. 1, elements 101 and 160; col. 3, line 59 – col. 4, line 29) a plurality of users (Craine, col. 10, lines 4-15), each identified by a user identifier (Craine, col. 10, lines 4-15); in response to (Craine, col. 6, lines 5-22) a request by a first user (Craine, Fig. 2, element 210; col. 5, line 50 – col. 6, line 4) of the plurality of users (Craine, col. 10, lines 4-15) from a first application program (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) of the plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), extracting (Craine, col. 6, line 31 – col. 7, line 55), for each of the plurality of application programs 
Craine does not explicitly teach along with an indication of the relationship between the user corresponding to the user identifier and the first user, in a descending order of a number of the one or more application programs. 
However, van Os teaches along with an indication of the relationship between (van Os, Fig. 10; col. 14, lines 22-39) the user (van Os, col. 14, lines 13-16) corresponding to the user identifier (van Os, col. 14, lines 16-18) and the first user (van Os, Fig. 10; col. 14, lines 22-39 and col. 17, line 67 – col. 18, line 6), in a descending order of a number of the one or more application programs (van Os, Fig. 18B; col. 19, lines 23-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craine in view of van Os in order to enable along with an indication of the 

With respect to claim 12, Craine teaches a non-transitory computer readable medium including a program, which when executed by a circuitry of a system, causes the circuitry (Craine, Fig. 7; col. 13, line 66 – col. 14, line 5 and col. 15, lines 10-14) to: for each (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) of a plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), store relational information indicating a relationship between (Craine, Fig. 1, elements 101 and 160; col. 3, line 59 – col. 4, line 29) a plurality of users (Craine, col. 10, lines 4-15), each identified by a user identifier (Craine, col. 10, lines 4-15); in response to (Craine, col. 6, lines 5-22) a request by a first user (Craine, Fig. 2, element 210; col. 5, line 50 – col. 6, line 4) of the plurality of users (Craine, col. 10, lines 4-15) from a first application program (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) of the plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), extract (Craine, col. 6, line 31 – col. 7, line 55), for each of the plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13) and each of the plurality of users, one or more user identifiers of one or more users (Craine, col. 10, lines 4-15), in which the relationship between (Craine, col. 4, lines 40-44) the user (Craine, col. 7, line 1) and the first user (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) meets a predetermined condition based on the relational information (Craine, col. 6, line 31 – col. 7, line 55); output the extracted one or more user identifiers (Craine, col. 6, line 31 – col. 7, line 55) to the first application program (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4); and cause information corresponding to the extracted one or more user identifiers to be displayed on a client terminal of the 
Craine does not explicitly teach along with an indication of the relationship between the user corresponding to the user identifier and the first user, is displayed in a descending order of a number of the one or more application programs. 
However, van Os teaches along with an indication of the relationship between (van Os, Fig. 10; col. 14, lines 22-39) the user (van Os, col. 14, lines 13-16) corresponding to the user identifier (van Os, col. 14, lines 16-18) and the first user (van Os, Fig. 10; col. 14, lines 22-39 and col. 17, line 67 – col. 18, line 6), is displayed in a descending order of a number of the one or more application programs (van Os, Fig. 18B; col. 19, lines 23-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craine in view of van Os in order to enable along with an indication of the relationship between the user corresponding to the user identifier and the first user, is displayed in a descending order of a number of the one or more application programs. One would be motivated to do so in order to enable devices to network with each other for a multi-player gaming experience that allows the sharing of a game and accomplishments between players (van Os, col. 1, lines 46-55).	

With respect to claim 13, the combination of Craine and van Os teaches the invention described in claim 2, including the system wherein the relationship between the user (van Os, col. 14, lines 13-16) corresponding to the user identifier (van Os, col. 14, lines 16-18) and the first user (van Os, col. 17, line 67 
The combination of references is made under the same rationale as claim 2 above.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Craine in view of van Os and further in view of Ruvolo et al. (U.S. 7,970,712).
Ruvolo was cited on the IDS filed 29 April 2020.
 
With respect to claim 6, Craine teaches the invention described in claim 4, including a system comprising: circuitry configured to (Craine, Fig. 7; col. 13, line 66 – col. 14, line 5 and col. 15, lines 10-14) for each (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) of a plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), store relational information indicating a relationship between (Craine, Fig. 1, elements 101 and 160; col. 3, line 59 – col. 4, line 29) a plurality of users (Craine, col. 10, lines 4-15), each identified by a user identifier (Craine, col. 10, lines 4-15); in response to (Craine, col. 6, lines 5-22) a request by a first user (Craine, Fig. 2, element 210; col. 5, line 50 – col. 6, line 4) of the plurality of users (Craine, col. 10, lines 4-15) from a first application program (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) of the plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), extract (Craine, col. 6, line 31 – col. 7, line 55), for each of the plurality of application programs (Craine, col. 4, line 
Craine does not explicitly teach the information is displayed, along with an indication of the relationship between the user corresponding to the user identifier and the first users, in a descending order of a number of the one or more application programs. 
However, van Os teaches the information is displayed (van Os, Fig. 18B; col. 19, lines 23-32), along with an indication of the relationship between (van Os, Fig. 10; col. 14, lines 22-39) the user (van Os, col. 14, lines 13-16) corresponding to the user identifier (van Os, col. 14, lines 16-18) and the first users (van Os, Fig. 10; col. 14, lines 22-39 and col. 17, line 67 – col. 18, line 6), in a descending order of a number of the one or more application programs (van Os, Fig. 18B; col. 19, lines 23-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craine in view of van Os in order to enable the information is displayed, along 
The combination of Craine and van Os does not explicitly teach the system wherein the circuitry is configured to combine and normalize the relationship value information regarding the application programs for each user of the plurality of users. 
However, Ruvolo teaches the system wherein the circuitry is configured to combine and normalize the relationship value information regarding the application programs for each user of the plurality of users (Ruvolo, col. 4, lines 31-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Craine and van Os in view of Ruvolo in order to enable the system wherein the circuitry is configured to combine and normalize the relationship value information regarding the application programs for each user of the plurality of users. One would be motivated to do so in order to enable displaying strengths of social relationships between users that normalizes network metrics from the perspective of the viewing user to produce relationship values representing strengths of social relationships between the viewing user and the other users (Ruvolo, col. 1, lines 8-14).	

With respect to claim 7, the combination of Craine, van Os, and Ruvolo teaches the invention described in claim 5, including the system wherein the circuitry is configured to extract (Craine, col. 6, line 31 – col. 7, line 55) user identifier of (Craine, col. 10, lines 4-15) at least one user (Craine, col. 7, line 1) 
The combination of references is made under the same rationale as claim 6 above.
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.






/Alicia Baturay/
Primary Examiner, Art Unit 2441

August 2, 2021